                                 Exhibit 10.15


Execution Version




THIRD AMENDMENT TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


THIS THIRD AMENDMENT TO THE AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”), is made as of September 17, 2018, by and among Oaktree
Strategic Income Corporation, as the collateral manager (in such capacity, the
“Collateral Manager”), OCSI Senior Funding II LLC, as the borrower (the
“Borrower”), Citibank, N.A., as administrative agent (the “Administrative
Agent”) and Citibank, N.A., as the sole lender (the “Lender”).
RECITALS
WHEREAS, the Collateral Manager, Oaktree Strategic Income Corporation, as the
seller (in such capacity, the “Seller”), the Borrower, the Administrative Agent,
the Lender and Wells Fargo Bank, National Association, as Collateral Agent, are
parties to that certain Amended and Restated Loan and Security Agreement, dated
as of January 31, 2018 (as the same has been previously amended and may be
amended, modified, waived, supplemented, restated or replaced from time to time,
the “Loan and Security Agreement”);
WHEREAS, pursuant to Section 13.1 of the Loan and Security Agreement, the
Collateral Manager and the Borrower desire to, and have requested that the
Administrative Agent agree to, amend certain provisions of the Loan and Security
Agreement as provided herein;
WHEREAS, subject to the terms and conditions of this Amendment, the
Administrative Agent and Lenders constituting at least the Required Lenders are
willing to agree to such amendments to the Loan and Security Agreement.
NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.Defined Terms. Capitalized terms used in this Amendment and not otherwise
defined herein shall have the meanings ascribed thereto in the Loan and Security
Agreement.
2.Amendments. The Loan and Security Agreement is hereby amended, modified and
supplemented as follows:
(A)    The defined term “Advance Rate” in Section 1.1 is hereby amended to add
the following language at the end thereof: “Notwithstanding the foregoing, if
after giving effect to the inclusion of any Eligible Loan at its otherwise
applicable Advance Rate, the weighted average of the Advance Rates on all
Eligible Loans included in the Collateral would exceed 71.25%, the otherwise
applicable Advance Rate for such Eligible Loan shall be reduced to the extent
necessary to eliminate such excess.”
(B)     The defined term “Concentration Limits” in Section 1.1 is hereby amended
to delete the text in clause (n) in its entirety and to replace it with
“[reserved].”
3.Reaffirmation. Except to the extent expressly amended by this Amendment, the
terms and conditions of the Loan and Security Agreement and other Transaction
Documents shall remain in full force and effect. Each of the Transaction
Documents, including the Loan and Security Agreement, and any and all other
agreements, documents or instruments now or hereafter executed and/or delivered
pursuant to the terms hereof or pursuant to the terms of the Loan and Security
Agreement as amended hereby, are hereby amended so that any reference in such
Transaction Documents to the Loan and Security Agreement, whether direct or
indirect, shall mean a reference to the Loan and Security Agreement as amended
hereby. This Amendment shall constitute a Transaction Document under the Loan
and Security Agreement.
4.Miscellaneous.     This Amendment may be executed in counterparts, each of
which shall be and all of which, when taken together, shall constitute one
binding agreement. The Article and/or Section headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


[SIGNATURE PAGE FOLLOWS]





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized representatives, all as of the day, month and
year first above written.
                        
BORROWER


OCSI SENIOR FUNDING II LLC


By: Oaktree Strategic Income Corporation:
Its: Designated Manager


By: Oaktree Capital Management, L.P.
Its: Investment Advisor



By:    _________________________    
Name:
Title:


By:    _________________________    
Name:
Title:
















[SIGNATURES CONTINUE ON FOLLOWING PAGE]




COLLATERAL MANAGER:
OAKTREE STRATEGIC INCOME CORPORATION


By: Oaktree Capital Management, L.P.
Its: Investment Advisor



By:    _________________________    
Name:
Title:




By:    _________________________    
Name:
Title:
THE ADMINISTRATIVE AGENT:
CITIBANK, N.A., in its capacity as Administrative Agent


By: ___________________
Name:
Title:




LENDER:


CITIBANK, N.A.,
By: ___________________
Name:
Title:









1

